Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of the  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Her (US 2019/0306581, hereinafter Her) and in view of Choi (US 2012/0131146, hereinafter Choi) and in view of Sellers (US 2010/0325657, hereinafter Sellers) and in view of Major (US 2014/0165116, hereinafter Major).
With respect to claim 1, Her discloses a computer-implemented method, comprising:
generating media content representing a live event (Her, [0034], bookmarking content during live stream of real-time.);
successively requesting portions of first manifest information representing the media content from a packager associated with the media content, the first manifest information being configured to support streaming of the media content while the live event is ongoing (Her, [0034], bookmarking content during live stream of real-time.  
providing the first manifest information to a first client device ([0019] receiving at the playback user device a manifest and the archival bookmark);
streaming the media content to the first client device ([0019] playing back the received media files);
requesting video fragments of the media content using the first manifest information while the live event is ongoing ([0019], playback user requests media files based upon the manifest and archival bookmark);
determining that the live event has completed ([0035], the live event may be recorded real time and subsequently archived after completion of the live stream.  It is determined that the live even has been completed since it archives the live event after completion of the live stream);
requesting a final portion of the first manifest information from the packager, the final portion of the first manifest information representing a full playback duration of the media content ([0060]-[0061], after complete of the live stream, the live stream is archived which contains the files containing the media content and previously saved pieces of data referencing a playback location within the live stream (bookmark).  The bookmark saved in relation to the live stream is used to generate a new piece of bookmark data that allows the playback to being at the correct point or portion of the event.);
generating second manifest information from the final portion of the first manifest information, the second manifest information being static and specifying a start time and 
providing the second manifest information to a second client device ([0056], the received bookmark maybe an archival bookmark. [0044] manifest is dynamically generated based upon the bookmark to include media for playback beginning at the new playback location); and
providing the copies of the video fragments to the second client device ([0064]-[0066] the client is able to pause the live stream, and then requests continued playback.  The stream is able to resume playback using the archived version of the content).
While Her discloses a second manifest information that is utilized for when the live stream ends and translates the live bookmark into the archival bookmark, Her does not clearly disclose the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information.  
In the same field of endeavor, Choi discloses the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information ([0003] process of recording a live stream so that the stream can subsequently be 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s updated manifest using an archival bookmark with information to support on-demand access to the copies of the video fragments as disclosed in Choi in order to subsequently provide on-demand access of a live stream when it ends.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow users access to the stream when the event has ended.
Her and Choi discloses storing copies of the video fragments and sometimes reencoding and/or recoding the video fragments based on the bookmarks.  While Her and Choi discloses that in many cases, the bookmarks and time durations for the break periods are subtracted out or altered, Her does not disclose that the alteration is done every time.  However, Her and Choi do not clearly disclose storing copies of the video fragments without alteration.
In the same field of endeavor, Sellers discloses storing copies of the video fragments without alteration ([0091]-[0095], the original program content file is recorded and locally stored, including its splice out marks, is recorded and saved as-is without modification in which the stored program content file will have the original default 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s and Choi’s ability of storing the video fragments by re-encoding and/or recoding with storing copies of the video fragments without alteration as disclosed by Sellers in order to locally store a version of the original program content file as-is without modification.  One of ordinary skill in the art would have been motivated to combine the teachings with one another so the original insertion content file can be stored without modification and then analyzed to detect the beginning and ending splice out marks to create content change records (CCRs) which indicate the timing positions corresponding to the splice out marks.  In addition, Sellers also discloses in [0096] with regards to storing the original insertion content file without modification and then analyzing the beginning and ending splice out marks can be done in reverse (like in Her and/or Choi) or concurrently.
However, Her, Choi, and Seller’s set top box does not clearly disclose storing copies of the video fragments a plurality of bitrate variants for each of the video fragments; the second manifest information comprises references that correspond to a plurality of bitrate variants for each of the video fragments of the media content.  
In the same field of endeavor, Major discloses storing copies of the video fragments a plurality of bitrate variants for each of the video fragments ([0031], DVR manager is configured to receive media content in multiple bitrate format, records one or more versions of the media content.); the second manifest information comprises references that correspond to a plurality of bitrate variants for each of the video 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s, Choi’s and Seller’s set-top box with the ability of a RS-DVR manager to  storing copies of the video fragments a plurality of bitrate variants for each of the video fragments; the second manifest information comprises references that correspond to a plurality of bitrate variants for each of the video fragments of the media content as disclosed by Major in order to store multiple bitrate versions of the media.  One of ordinary skill in the art would have been motivated to combine the teachings with one another so the original received digital media can be stored in multiple bit rate formats so its able to make as many copies of the video as there are subscribers requesting to record the channel.
With respect to claim 4, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Her for the same reasons identified in the rejection of claim 1.  In addition, Choi discloses wherein the copies of the video fragments are provided to the second client device within ten minutes of completion of the live event (Choi 2012/0131146, [0005] Once the live stream is complete, end users can access the stream 115 on-demand by requesting that the storage server 130 
With respect to claim 5, Her discloses a computer-implemented method, comprising:
obtaining first manifest information associated with media content, the first manifest information being configured to support streaming of the media content during a broadcast period (Her, [0034], bookmarking content during live stream of real-time.  Manifest files enable downloading of the container files that contain the media data of the live stream of the real-time events);
requesting video fragments of the media content using the first manifest information ([0019], playback user requests media files based upon the manifest and archival bookmark);
storing copies of the video fragments ([0041],segments of the live stream are stored in a single file which can be accessed by file requests);
determining that the stored copies of the video fragments represent a full playback duration of the media content ([0060]-[0061], after complete of the live stream, the live stream is archived which contains the files containing the media content and previously saved pieces of data referencing a playback location within the live stream (bookmark).  The bookmark saved in relation to the live stream is used to generate a new piece of 
generating second manifest information, the second manifest information specifying the full playback duration of the media content ([0063]-[0064] translating the live bookmark into an archival bookmark that contains data referencing and archival playback location.  A 2 hour live stream of an event may contain commercials.  The archived files have the commercials removed and can designate a 45-minute time marker using a playback archived version of the content).  In [0029] Her also discloses that the manifest is dynamically generated based upon the archival bookmark); and
providing the second manifest information to a client device ([0044] manifest is dynamically generated based upon the bookmark to include media for playback beginning at the new playback location).
While Her discloses a second manifest information that is utilized for when the live stream ends and translates the live bookmark into the archival bookmark, Her does not clearly disclose the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information.  
In the same field of endeavor, Choi discloses the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information ([0003] process of recording a live stream so that the stream can subsequently be 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s updated manifest using an archival bookmark with information to support on-demand access to the copies of the video fragments as disclosed in Choi in order to subsequently provide on-demand access of a live stream when it ends.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow users access to the stream when the event has ended.
Her and Choi discloses storing copies of the video fragments and sometimes reencoding and/or recoding the video fragments based on the bookmarks.  While Her and Choi discloses that in many cases, the bookmarks and time durations for the break periods are subtracted out or altered, Her does not disclose that the alteration is done everytime.  However, Her and Choi do not clearly disclose storing copies of the video fragments without alteration.
In the same field of endeavor, Sellers discloses storing copies of the video fragments without alteration ([0091]-[0095], the original program content file is recorded and locally stored, including its splice out marks, is recorded and saved as-is without modification in which the stored program content file will have the original default 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s and Choi’s ability of storing the video fragments by re-encoding and/or recoding with storing copies of the video fragments without alteration as disclosed by Sellers in order to locally store a version of the original program content file as-is without modification.  One of ordinary skill in the art would have been motivated to combine the teachings with one another so the original insertion content file can be stored without modification and then analyzed to detect the beginning and ending splice out marks to create content change records (CCRs) which indicate the timing positions corresponding to the splice out marks.  In addition, Sellers also discloses in [0096] with regards to storing the original insertion content file without modification and then analyzing the beginning and ending splice out marks can be done in reverse (like in Her and/or Choi) or concurrently.
With respect to claim 6, Her discloses wherein the video fragments correspond to a plurality of streaming protocols (Her, [0004]-[0005], dash and smooth streaming), and a plurality of bitrate variants for each of the streaming protocols ([0004], HTTP adaptive bitrate).
With respect to claim 7, Her discloses wherein obtaining the first manifest information includes successively obtaining portions of the first manifest information as the broadcast period progresses, each portion of the first manifest information 
With respect to claim 8, Her discloses wherein generating the second manifest information includes requesting a final portion of the first manifest information, the final portion of the first manifest information representing the full playback duration of the media content ([0060]-[0063], once the live stream has been concluded, the stream maybe archived by translating the live bookmark into an archival bookmark that contains data reference archival playback location).
With respect to claim 9, Her discloses wherein generating the second manifest information includes processing the first manifest information to generate the second manifest information ([0060]-[0063], once the live stream has been concluded, the stream maybe archived by translating the live bookmark into an archival bookmark that contains data reference archival playback location).
With respect to claim 10, Her discloses wherein the first manifest information ([0050] live bookmark information) and the second manifest information (archived version) both include the same relative address information for the video fragments of the media content, and wherein the first manifest information and the second manifest information specify different root address information (Her [0060]-[0063], the live bookmark playback location and the archived version marks the playback location with 
With respect to claims 13-18, they are rejected for the same reasons as claims 4-10 above.
Claims 2, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Her and in view of Choi and in view of Sellers and in view of Major and in view of Good (US 2015/0296274, hereinafter Good).
With respect to claim 2, Her discloses wherein the video fragments correspond to a plurality of streaming protocols including Dynamic Adaptive Streaming over HTTP (DASH) (Her, [0005], dash), and Smooth Streaming ([0004], smooth streaming), and a plurality of bitrate variants for each of the streaming protocols ([0004], HTTP adaptive bitrate).
While Her discloses multiple streaming protocols, Her, Choi, Sellers and Major does not clearly disclose HTTP Live Streaming (HLS).
In the same field of endeavor, Good discloses HTTP Live Streaming (HLS), DASH, and Smooth streaming ([0003]).  Her, Choi, Sellers, Major and Good are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s streaming 

With respect to claims 11 and 19, Her discloses using the second manifest information to determine that a first video fragment of the video fragments of the media content is unavailable; and ([her] [0063]-[0065], the manifest and live bookmark before the end of the live stream may contain commercials which are no longer application based on the archival information after the event has ended.  These commercials have been removed in the archived files).
While Her discloses using manifest and bookmarks to retrieve content.  Her, Choi, Sellers and Major does not explicitly disclose requesting the first video fragment using the first manifest information.
In the same field of endeavor, Good requesting the first video fragment using the first manifest information (Good [0049] first request for a manifest associated with media content that is available).  Her, Choi, Sellers, Major and Good are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s streaming 

With respect to claims 12 and 20, Her discloses wherein the second manifest information is configured to provide access to at least some of the video fragments of the media content (Her, [0053]-[0056] playback client utilizes the archived bookmark to request content from CDN servers for streaming).
While Her discloses using storage to store the media content, Her, Choi, Sellers and Major does not explicitly disclose the media content is stored in a cache of a content distribution network during the broadcast period.
In the same field of endeavor, Good discloses stored in a cache of a content distribution network during the broadcast period (Good 2015/0296274, [0029-[0030] streaming media content with a manifest.  In response to a request for the segment from another device, the media server generates a corresponding segment to the computing device in which can also be stored in a cache at the media server for subsequent retrieval).  Her, Choi, Sellers, Major and Good are analogous art because 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s storage to store the media content and Choi and Sellers and Major with stored in a cache of a content distribution network during the broadcast period as disclosed in Good in order to subsequently provide on-demand access of a live stream.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow users access to the stream when the event has ended.
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Her and in view of Choi and in view of Sellers and in view of Major and in view of Richter (US 9,742,749, hereinafter Richter).
With respect to claim 3, while Major discloses digital rights and subscriber rights, Her, Choi, Sellers and Major does not clearly disclose wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client device in accordance with the digital rights management license. 
In the same field of endeavor, Richter discloses wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s, Choi’s and Seller’s and Major’s streaming protocols with wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client device in accordance with the digital rights management license as disclosed in Richter in order to protect the live streaming content with key encryption.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more secure system so streams will be encrypted with keys and decryption are changed at regular intervals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443